Citation Nr: 1104483	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1955 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case was previously before the Board in October 2010 and was 
remanded for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A bilateral shoulder disability did not develop in service or for 
many years thereafter and is not otherwise shown to be causally 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2006, which substantially complied with the 
notice requirements for service connection claims.  

VA has obtained service treatment records, afforded the appellant 
physical examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The RO has been unable to 
obtain the Veteran's complete service treatment records, 
specifically records of his inpatient treatment following the 
plane crash in which he was involved in 1957, as they were 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC).  The RO sought alternate source development of the 
evidence.  However, the Veteran did not have any pertinent 
records, and NPRC has been unable to reconstruct the record.  The 
Board recognizes that, where relevant records are unavailable 
because of the NPRC fire, the Board has a heightened duty to 
explain its findings and conclusions and to consider the benefit 
of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Shoulder Disability

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking service connection for left and right 
shoulder disabilities which he contends result from a plane crash 
in service in 1957.  In support of his claim, he has submitted 
newspaper reports of a military plane crash in Alaska in 1957, in 
which he is specifically named.  He reports that he was 
hospitalized for one month following the crash and that he has 
experienced pain in his shoulders ever since, although he did not 
seek treatment in service for fear of not being allowed to 
reenlist.  

There is no evidence in the Veteran's service treatment records 
of hospitalization or treatment for any injuries resulting from a 
plane crash.  The RO attempted to locate his inpatient records, 
but it was determined that they had likely been destroyed in the 
1973 NPRC fire.  

Service treatment records reflect that the Veteran underwent 
periodic physical examinations in service after the plane crash, 
including in October 1958, February 1970, and October 1974.  Each 
time, he indicated that he did not have any problems in his 
shoulders or with his joints generally.  None of the available 
examination reports indicates that he ever complained of shoulder 
pain or was diagnosed with any shoulder disability.  Treatment 
notes dated in July and August 1975 indicate that he complained 
of left scapular pain which moved to the anterior chest, stating 
that the pain had begun a few weeks earlier without any known 
trauma.  He was given an orthopedic consultation, in which the 
examiner described the symptoms as "mid thoracic upper back 
pain" and diagnosed intrascapular muscle spasm.  The Veteran was 
given a spinal injection of Novocain, which completely relieved 
his pain.  He did not report any current or past history of 
shoulder pain during his retirement physical examination in May 
1976, and no abnormalities of the shoulders were noted on 
objective evaluation.  

The claims file contains private treatment records which indicate 
that the Veteran reported "longstanding right shoulder pain" in 
July 1994.  X-rays at that time revealed degenerative changes of 
the right acromioclavicular joint.  Degenerative joint disease of 
the right AC joint was diagnosed in March 1996, and the Veteran 
underwent arthroscopy and rotator cuff repair of the right 
shoulder in April 1996.  The record reflects that the Veteran 
complained of left shoulder pain first in April 1996 and then 
again in September 2000.  In June 2001, he described a sudden 
onset of left shoulder pain.  X-rays of the left shoulder 
indicated some degenerative changes but were otherwise 
unremarkable.  In March 2002, the Veteran reported that he had 
injured his left shoulder while lifting a doghouse, and in June 
2002 he underwent left rotator cuff repair.  

The Veteran was afforded a VA examination of his shoulders in 
July 2009.  He stated that his shoulder pain had begun during 
service and continued since his discharge, but he could not 
recall whether his shoulders were injured in the plane crash in 
1957.  On examination, there was normal configuration of both 
shoulders without deformity, deviation, or muscle atrophy.  The 
Veteran 's range of motion was normal in the right shoulder and 
slightly diminished in the left, without additional loss with 
repetition.  The examiner diagnosed degenerative joint disease of 
the bilateral shoulders.  Reviewing the record, she noted that no 
shoulder pain was noted during the separation physical 
examination and there was no documented treatment for shoulder 
pain for more than 10 years after separation.  She concluded that 
the condition is therefore not related to service.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in November 2010, in which the reported 
findings were essentially unchanged from the prior examination.  
The examiner reviewed the entire record, noting that almost 20 
years passed between the plane crash and the Veteran's complaint 
of shoulder pain and that his shoulders were normal at 
separation.  She also noted that nearly 20 more years passed 
before the Veteran was found to have shoulder pain and rotator 
cuff injuries.  She concluded therefore that it is less likely 
than not that the current shoulder disability is related to 
service, to include the plane crash which occurred in 1957.  She 
stated that her opinion could change if any pertinent records 
from 1957 should become available.  

The evidence clearly establishes that the Veteran was involved in 
a serious plane crash in service and that he currently has 
degenerative joint disease of both shoulders.  Nonetheless, the 
Board concludes that service connection is not warranted for the 
claimed shoulder disabilities because there is no credible 
evidence that the current condition is related to any incident of 
service.  The record reflects that the Veteran had shoulder and 
upper back pain on a single occasion in 1975.  This condition was 
apparently acute and transitory, as his pain resolved during the 
initial orthopedic evaluation.  There are no records of any 
subsequent treatment for shoulder pain, and at his separation 
physical examination in May 1976, the Veteran did not report any 
shoulder pain.  

The Board acknowledges that the Veteran is competent to testify 
as to the symptoms he has experienced which are capable of lay 
observation, to include the time of onset of such symptoms.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, the 
Veteran's statements regarding his symptoms have not been 
consistent.  In a written statement accompanying his substantive 
appeal, he reported that he has experienced shoulder pain since 
the plane crash in 1957.  However, he told the VA examiners that 
he could not recall whether he had suffered any shoulder injuries 
in that crash, and during the November 2010 examination he stated 
that his shoulder pain began in the 1980s.  Furthermore, as noted 
above, the Veteran was provided thorough physical examinations on 
at least four occasions in service after the plane crash.  In 
self-reports of his medical history, the Veteran consistently 
denied any problems with his shoulders.  

The Board acknowledges the Veteran's statements that he did not 
seek treatment for his shoulder pain because he was afraid of 
having his remote tour extended or of being rejected for 
reenlistment.  While it may be plausible that he had such fears 
in 1957, these concerns would not have been relevant later in his 
career.  Yet the Veteran did not report any longstanding shoulder 
pain when he was being treated for intrascapular muscle strain a 
few months before his retirement.  Additionally, had the Veteran 
suffered chronic shoulder pain since 1957, there would be no 
reason not to report this condition during his separation 
examination, but he did not do so.  Given these inconsistencies, 
the Board finds that the Veteran's statements do not constitute 
credible evidence of a chronic condition since service.  There is 
otherwise no competent evidence that his current degenerative 
joint disease is related to service, and the claim must be 
denied.  


ORDER

Service connection for a bilateral shoulder disability is denied.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


